Title: From Thomas Jefferson to Albert Gallatin, 4 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     
                        ca. 4 Dec. 1805
                     
                  
                  1. Resolved that no armed men, not being citizens of the US. ought to be permitted to enter or remain, nor any authority to be exercised, but under the laws of the US. within the ‘former colony or province of Louisiana, in the extent in which it was in the hands of Spain’
                  2. Resolved that as to the residue of the sd ‘former colony or province of Louisiana, in the extent it had when France possessed it’ a peaceable adjustment of that extent is most reasonable & desireable, so far as it can be effected consistently with the honor of the US.
                  3. Resolved that pending measures for such peaceable adjustment, neither party ought to take new posts therein, nor to strengthen those they held before the 1st. day of October 1800. & that any proceeding to the contrary on the part of Spain ought to be opposed by force, & by taking possesion of such posts as may be necessary to maintain the rights of the US.
                  4. Resolved that the subjects of Spain still on the Missipi & it’s waters ought to be allowed an innocent passage, free from all imposts, along that part of the river which passes through the territory of the US. and the citizens of the US. on the Mobille and it’s waters ought to be allowed an innocent passage, free from all imposts, along that part of the river below them which passes through the territory still held by Spain, but claimed by both parties;
                  Or that imposts should be levied for & by the US. on the navigation of the Missisipi by Spanish subjects, countervailing those which may be levied for & by Spain on the navigation of the Mobille by citizens of the US.
                  And that the navigation of the Missisipi by Spanish subjects should be prohibited whensoever that of the Mobille by citizens of the US. shall be prohibited.
                  
                  5. Resolved that in support of these resolutions, & of the consequences which may proceed from them, the Citizens of the US. by their Senate & Representatives in Congress assembled, do pledge their lives & fortunes; and that the execution of these resolutions be rested with the President of the US. 
                  6. Resolved that for carrying these resolutions into effect, whether amicably or by the use of force the President be authorised to apply any monies in the Treasury of the US. not otherwise appropriated.
                  7. Resolved that the President of the US. ought to be authorised by law to employ the armed vessels of the US. which may be in commission, for restraining the irregularities & oppressions of our commerce, other than those which amount to Piracy by Privateers cruising within the gulph stream, in the gulph itself, or among the islands bordering on it, & that a bill be brought in for that purpose.
               